Citation Nr: 1523889	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1975 and from June 1977 to April 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran's service connection claim for a lumbar spine disability was originally denied in an August 1999 rating decision based on lack of a current disability.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

However, the RO subsequently received official service department records in January 2014 that were pertinent to the Veteran's claim and had not been associated with the file when the RO first decided the claim in August 1999.  Under 38 C.F.R. § 3.156(c), additional relevant records from a service department must be considered without regard to finality, such that the Veteran's claim as denied by the August 1999 rating decision must be reconsidered.  The claim has thus been recharacterized to reflect the change in procedural status.

In July 2014, the Veteran and his wife appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In August 2014, the Board remanded the appeal for further development, and the case has subsequently been returned to the Board for adjudication.   



FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's low back disability had its onset in service. 


CONCLUSION OF LAW

When affording the Veteran the benefit of the doubt, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a low back disability, which represents a complete grant of the benefit sought.  Therefore, no discussion of VA's duties to notify and assist is necessary.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  The record reflects current diagnoses of severe left, moderate right neural foraminal stenosis L4-L5, severe facet disease L5-S1, lumbar spine degenerative disc disease L3-L5 (see December 2013 VA examination report), as well as degenerative spondylolisthesis at L5-S1, retrolisthesis at L3-L4, and diffuse spondylitic disease (see January 2009 private treatment report from Dr. G.G.).

During the Veteran's July 2014 Board hearing, he testified that he had made approximately 300 parachute jumps while on active duty, using both the old and new versions of the parachutes.  His Form DD-214 confirms his receipt of a Parachute Badge, and his military occupational specialty is listed as "Transport Helicopter Repairer."  The Veteran reported that the landings from these jumps were difficult, with the night jumps - located closer to the ground - causing harder impacts.  He reported experiencing back pain in service, and stated that he mostly used over-the-counter medications to treat his symptoms.  The Veteran testified that he enjoyed what he was doing in the military and wanted to avoid going to sick call because he did not want to get grounded for medical reasons.  

The Veteran also discussed a particular accident that occurred on May 28, 1975 during which a helicopter was letting troops off on the side of a hill when the engine had a compressor stall.  The pilot attempted to land in the valley below, but the landscape was rocky and the landing was a sharp impact.  The Veteran reported that everyone in the helicopter was injured to some extent in that accident.  He also reported that everyone, including himself, had been treated at a field hospital after the accident.  See June 2008 Form 9.

The hospital records documenting this incident are not on file, and it is not clear that the RO attempted to obtain them.  However, the Veteran submitted a copy of a Notification for Collateral Accident Investigation, dated May 31, 1975, which described the accident that occurred in Korea on May 28, 1975, and listed the Veteran as one of the individuals involved in the accident.               

The Veteran's service treatment records later reflect complaints and treatment for back pain in December 1978 and May 1983.  A January 1984 separation examination report of medical history noted back pain caused by an aircraft accident in 1974.

At the Veteran's July 2014 Board hearing, he testified that he had experienced back pain during service and chronically since service.  His wife, who married the Veteran in 1976 while he was still in service, recalled that the Veteran had trouble sleeping and was restless at night due to back pain.

The Veteran's wife also testified that the Veteran received cortisone shots in his back from as early as 1986, but that the Veteran had attempted and was unable to obtain those private treatment records.  The Veteran testified that he began receiving VA treatment in 1998 at an outpatient clinic in Austin, Texas.  The RO was unable to obtain these records, with an internal memorandum from February 2015 stating that there were no archived medical records from that facility dating prior to 2007.  The VA treatment reports of record reflect the Veteran's continued treatment with VA since 2007.  

In January 2009, a spine specialist located at the South Texas Spinal Clinic, Dr. G.G., evaluated the Veteran's low back condition, as documented in his January 2009 report.  In that report, Dr. G.G. provided significant discussion of the Veteran's reported medical history, including the helicopter accident in service and his symptoms and treatment since service.  Dr. G.G. stated that while some of the Veteran's back problems were related to the aging process, the Veteran's accident in service was likely the root cause that set the ball in motion for his subsequent symptoms and back problems.  Dr. G.G. noted that the Veteran had not experienced any back problems prior to service, but did experience chronic, episodic back pain since the helicopter accident.         
 
The Veteran was afforded a VA examination in December 2013.  In the examination report, as well as in September 2014 and January 2015 addendum opinions, the examiner, a physician's assistant, opined that the Veteran's low back disability was not related to service.  The examination report and two addendum opinions offer thorough, detailed explanations in support of the examiner's conclusion, and also reflect review of the Veteran's claims file and service treatment records.  

The Board has carefully weighed the positive private medical opinion against the negative VA examiner's opinion.  The VA examiner's medical opinion provides more detail and a more nuanced explanation than does the private opinion.  However, the private medical opinion was written by a spinal specialist, and was grounded in significant medical history as reported by the Veteran.  Most critically in this case, the Board finds that while the VA examiner's opinion provides the most thorough discussion of the history and etiology of the low back disability, it also relies heavily on the absence of reported symptoms and absence of documentation at certain moments in the Veteran's history.  The Board finds that, especially in this case, the examiner's reliance on the absence of contemporaneous evidence is problematic, given the difficulty of obtaining several of the Veteran's records.   For instance, the Veteran reported being treated for injuries sustained during the helicopter accident at a field hospital, but the hospital records from Korea are not on file and it is not clear that the RO attempted to obtain them.  The private treatment records from 1986 showing the cortisone injections are likewise unavailable due to the passage of time, despite the attempts of the Veteran to obtain them.  And while the Veteran reported receiving VA treatment since 1997, there are several years' worth of VA treatment records missing from the file, and the RO has determined that those records are unavailable.  

The treatment records and service records that are on file do correlate with the Veteran's testimony.  His DD-214 reflects his receipt of a Parachute Badge, and his military occupational specialty is listed as "Transport Helicopter Repairer."  A Notification for Collateral Accident Investigation, dated May 31, 1975, described the accident that occurred in Korea on May 28, 1975, and listed the Veteran as one of the individuals involved in the accident.  The Board notes that while several years later the Veteran reported the accident as occurring in 1974 as opposed to 1975, this slight inaccuracy in recollection is negligible.  In other words, several critical treatment records appear to be missing, and the records that are on file are fully consistent with the Veteran's testimony.  The Board finds the Veteran's and his wife's testimony to be both competent and credible in that regard.  

While the VA medical opinion and the private medical opinion both provide reasoned discussions to support their opposing conclusions, the Board finds that the private medical opinion carries slightly greater probative value, because its conclusion is supported by the Veteran's history and takes into account his reports of the back symptoms experienced in service and since service.  The VA examiner's opinion, while nuanced and detailed, is problematic for the reasons discussed above.  

In summary, the record reflects a current diagnosis of a low back disability, the Veteran's service treatment records document treatment for the Veteran's back in service, and his service personnel records confirm the date and location of his helicopter accident.  The Board finds the January 2009 private medical opinion from the spinal specialist to hold slightly greater weight than the negative VA examiner's opinion, though the evidence is very closely balanced.  As such, when affording the Veteran the benefit of the doubt, service connection for this disability is warranted.                  


ORDER

Service connection for a low back disability is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


